Judgment, Supreme Court, New York County, entered on February 16, 1973, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages, with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent, within 20 days of service upon him by the defendants-appellants of a copy of the order entered hereon, with notice of entry, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $40,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. In our opinion the verdict as reduced by the court in this death action is still excessive and a judgment in excess of the amount indicated is not warranted on this record. Concur — Stevens, P. J., Markewich, Kupferman, Steuer and Macken, JJ.